Citation Nr: 1824371	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Therapist (E.F.)


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at an October 2017 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

Posttraumatic stress disorder is attributable to service.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service. 38 U.S.C. § 1110  (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, except with regard to the February 2011 VA examination.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As discussed below, the Board has not relied on the February 2011 VA examination in making the herein decision. 

II.  Service Connection

i.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Analysis

The Veteran underwent VA examination for his PTSD claim in February 2011.  The examiner noted the Veteran did not endorse symptoms of PTSD, and opined the Veteran's "behaviors reflect avoidant character pathology."

A review of the Veteran's medical records reveal numerous reports of treatment for PTSD.  In A November 2012 letter, Dr. C.V. stated the Veteran detailed his in-service stressors of two boiler explosions.  Dr. C.V. noted the Veteran was treated on his ship after the first explosion, but for the second explosion he was left unconscious for three to four days and was "medically evacuated from his ship and treated at Tripler Hospital in Hawaii for severe steam burns requiring skin grafts."  Dr. C.V. stated "[i]n the context of these military-related stressors, the client's current symptoms reflect Posttraumatic Stress Disorder", and went on to explain that the Veteran met the criterion for PTSD.

Similarly, in a December 2012 letter, the Veteran's treating psychiatrist, Dr. A.M., opined the Veteran meets criteria for PTSD "related to his military experience and has been highly impaired by this ever since."  More recently, a licensed clinical social worker opined the Veteran meets the full criteria for PTSD.  See September 29, 2017 letter.  Additionally, E.F. testified that in addition to being a therapist, she is the Director of a Vet Center and that Drs. C.V. and A.M. are experts in PTSD.

Although there are competing opinions on whether the Veteran has PTSD, the Board finds the opinions finding PTSD to be more probative given their consistency with each other and the Veteran's years of treatment for PTSD.  Furthermore, the letter's provided by Drs. C.V. and A.M. support a finding that a link exists between current symptoms and an in-service stressor.  

The remaining issue is whether there is credible supporting evidence that the claimed in-service stressor occurred.  The Veteran has consistently reported two incidents involving boiler explosions in 1969.  As Dr. C.V. noted, the Veteran reported receiving treatment aboard his ship for the first incident and treatment at Tripler Army Medical Center in Hawaii for the second.  The Veteran reported sustaining minor burns from the first incident, and first and second degree burns from the second.  See letter received May 19, 1982 (also reporting ship was found unfit for duty after second incident).  

A review of the evidence of record does not reveal treatment records from Tripler Army Medical Center.  However, the Veteran's service treatment records do reveal treatment for second degree burns on August 12, 1969.  Additionally, the Board notes the Veteran is service connected for second degree burns and residuals of skin grafts, and a July 1982 VA examiner found healed first degree burn scars.  Resolving doubt in favor of the Veteran, the Board finds there is credible supporting evidence that the claimed in-service stressors occurred.

In light of the above, service connection for posttraumatic stress disorder is warranted.


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


